Citation Nr: 1747214	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to May 1945.  The appellant reported that the Veteran served on active duty from January 1945 to January 1947.  The Veteran died in April 2009, and the appellant is the surviving spouse.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 simplified notice letter (SNL) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Jurisdiction over this matter was subsequently transferred to the RO in San Diego, California.

The claim was previously remanded in July 2016 for further development and adjudication by the RO.


FINDING OF FACT

On September 13, 2016, the Board was notified by the RO that the appellant died in 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.




		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


